Case: 1:18-cv-02069 Document #: 59 Filed: 07/09/19 Page 1 of 10 PagelD #:770

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

Alaina Hampton, )
)
Plaintiff, )
)
Vv. ) Civil No. 1:18-cv-2069

) District Judge Sara L. Ellis
DPI, et al., )
)
Defendants. )

Attorneys-Eyes-Only Confidentiality Order

Third-Party subpoena subpoena respondents Emma Tai,
D’Javan Conway, Stacy Davis-Gates, and the Chicago Teachers
Union (“Respondents”) havemoved that the Court enter a confidentiality order.

The Court has determined that the terms set forth herein are

appropriate to protect the respective interests of the parties, the public, and the Court.
Accordingly, it is ORDERED:

1. Scope. All materials produced or adduced in the course of discovery, including
initial disclosures, responses to discovery requests, deposition testimony and exhibits, and
information derived directly therefrom (hereinafter collectively “documents”’), shall be

subject to this Order concerning Confidential Information as defined below. This Order is

subject to the Local Rules of this District and the Federal Rules of Civil Procedure on matters of

procedure and calculation of time periods.

2 Confidential Information. As used in this Order, “Confidential Information”
means: (a) the following emails identified by Respondents in response to the Court’s order
of May 30, 2019, discussing confidential electoral strategies: (i) an email from
Respondent Emma Tai dated October 16, 2017, discussing confidential electoral
strategies and not available io the public; (ii) a series of emails on October 23, 2017

among Respondents and not available to the public; and (iii) a series of emails on October
Case: 1:18-cv-02069 Document #: 59 Filed: 07/09/19 Page 2 of 10 PagelD #:770

24, 2017 among Respondents, discussing confidential electoral strategies and not
available to the public; and (b) any deposition testimony designated subject to the terms
of paragraph 4.

3. Designation.

(a) Respondents shall designate the Confidential Information for protection under
this Order by placing or affixing the words “CONFIDENTIAL - SUBJECT TO
PROTECTIVE ORDER-ATTORNEYS’ EYES ONLY” on the document and on all copies
in a manner that will not interfere with the legibility of the document. As used in this Order,
“copies” includes electronic images, duplicates, extracts, summaries or descriptions that
contain the Confidential information. The marking “CONFIDENTIAL - SUBJECT TO
PROTECTIVE ORDER-ATTORNEYS’ EYES ONLY’ shall be applied prior to or at the time
of the documents are produced or disclosed. Applying the marking “CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER-ATTORNEYS’ EYES ONLY” to a document does
not mean that the document has any status or protection by statute or otherwise except
to the extent and for the purposes of this Order. Any copies that are made of any
documents marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER-
ATTORNEYS’ EYES ONLY” shall be also be so marked, except that indices, electronic
databases or lists of documents that do not contain substantial portions or images of the
text of marked documents and do not otherwise disclose the substance of the Confidential
Information are not required to be marked.

(b) The designation of a document as Confidential Information is a certification by
an attorney or a party appearing pro se that the document contains Confidential

Information as defined in this order.°

4, Depositions.

Alternative A (modified). The Confidential Information shall not be used in
Case: 1:18-cv-02069 Document #: 59 Filed: 07/09/19 Page 3 of 10 PagelD #:770

depositions other than a deposition of the author or recipient of the confidential
information, provided, however, that this Order is without prejudice to any motion or
objection involving any such deposition. Testimony from any such deposition is protected
by this Order only if designated as “CONFIDENTIAL — SUBJECT TO PROTECTIVE
ORDER-ATTORNEYS’ EYES ONLY” on the record at the time the testimony is taken. Such
designation shall be specific as to the portions that contain Confidential Information.
Deposition testimony so designated shall be treated as Confidential Information protected
by this Order uniil fourteen days after delivery of the transcript by the court reporter to any
party or the witness. Within fourteen days after delivery of the transcript, a designating
party may serve a Notice of Designation to all parties of record identifying the specific
portions of the transcript that are designated Confidential Information, and thereafter
those portions identified in

* An attorney who reviews the documents and designates them as CONFIDENTIAL - SUBJECT TO PROTECTIVE
ORDER-ATTORNEYS’ EYES ONLY must be admitted to the Bar of at least one state but need not be admitted to
practice in the Northern District of Illinois unless the lawyer is appearing generally in the case on behalf of a party. By
designating documents confidential pursuant to this Order, counsel submits to the jurisdiction and sanctions of this
Court on the subject matter of the cesignation.
Case: 1:18-cv-02069 Document #: 59 Filed: 07/09/19 Page 4 of 10 PagelD #:770

the Notice of Designation shall be protected under the terms of this Order. The failure to
serve a timely Notice of Designation waives any designation of deposition testimony as
Confidential Information that was made on the record of the deposition, unless otherwise
ordered by the Court.

§ Protection of Confidential Material.

(a) General Protections. Confidential information shall not be used or disclosed

by the parties, counsei for the parties or any other persons identified in

subparagraph (b) for any purpose whatsoever other than in this litigation, including

any appeal thereof.
Case: 1:18-cv-02069 Document #: 59 Filed: 07/09/19 Page 5 of 10 PagelD #:770

(b) Limited Third-Party Disclosures. The parties and counsel for the parties shall not
disclose or permit the disclosure of any Confidential Information to any third person or
entity except as set forth in subparagraphs (1)-(5). Subject to these requirements, the
following categories of persons may be allowed to review Confidential Information:
(1) Counsel. Counsel for the parties and employees of counsel who have
responsibility for the action;
(2) The Court and its personnel.
(3) Court Reporters and Recorders. Court reporters and recorders engaged
for a deposition as permitted by paragraph 4;
(4) Author or recipient. The author or recipient of the document (not
including person who received the document in the course of litigation),
including as a witness in a deposition; and
(5) Others by Consent. Other persons only by written consent of the
producing party or upon order of the Court and on such conditions as may
be agreed or ordered.
(c) Control of Documents. Counsel for the parties shall make reasonable efforts
to prevent unauthorized or inadvertent disclosure of Confidential Information.
Counsel shail maintain the originals of the forms signed by persons acknowledging
their obligations under this Order for a period of three years after the termination of
the case.
6 Inadvertent Failure to Designate. An inadvertent failure to designate a
document as Confidentiai Information does not, standing alone, waive the right to so
designate the document; provided, however, that a failure to serve a timely Notice of

Designation of deposition testimony as required by this Order, even if inadvertent, waives
Case: 1:18-cv-02069 Document #: 59 Filed: 07/09/19 Page 6 of 10 PagelD #:770

any protection for deposition testimony. If a party designates a document as Confidential
Information after it was initially produced, the receiving party, on notification of the
designation, must make a reasonable effort to assure that the document is treated in
accordance with the provisions of this Order. No party shail be found to have violated this
Order for failing to maintain the confidentiality of material during a time when that material
has not been designated Confidential Information, even where the failure to so designate
was inadvertent and where the material is subsequently designated Confidential
Information.

7. Filing of Confidential information. This Order does not, by itself, authorize the
filing of any document under seal. Any party wishing to file a document designated as
Confidential Information in connection with a motion, brief or other submission to the Court
must comply with Local Rule 26.2.

8 No Greater Protection of Specific Documents. Except on privilege grounds
not addressed by this Order, no party may withhold information from discovery on the
ground that it requires protection greater than that afforded by this Order unless the party
moves for an order providing such special protection.

9. Chalienges by a Party to Designation as Confidential Information. The
designation of any material or document as Confidential Information is subject to challenge
by any party. The following procedure shall apply to any such challenge.

(a) Meet and Confer. A party challenging the designation of Confidential

Information rnust do so in good faith and must begin the process by conferring

directly with counsel for ithe designating party. in conferring, the challenging party

must explain the basis for its belief that the confidentiality designation was not
Case: 1:18-cv-02069 Document #: 59 Filed: 07/09/19 Page 7 of 10 PagelD #:770

proper and must give the designating party an opportunity to review the designated

material, to reconsider the designation, and, if no change in designation is offered,

to explain the basis for the designation. The designating party must respond to the
challenge within five (5) business days.

(b) Judicial Intervention. A party that elects to challenge a confidentiality

designation may file and serve a motion that identifies the challenged material and

sets forth in detail the basis for the challenge. Each sucn motion must be
accompanied by a competent deciaration that affirms that the movant has complied
with the meet and confer requirements of this procedure. Each such motion
must be served on Respondents. The burden of persuasion in any such
challenge proceeding shall be on the designating party. Until the Court rules on
the challenge, all parities shall continue to treat the materials as Confidential
information under the ierrns of this Order.

16. Action by the Court. Applications to the Court for an order relating to materials
or documents designated Contidential Information shall be by motion. Each such motion
must be served on Respondents. Nothing in this Order or any action or agreement of a
party under this Order limits the Court’s power to make orders concerning the disclosure
of documents produced in discovery or ait trial.

11. Use of Confidential Documents or information at Trial. Nothing in this Order
shall be construed to affect the use of any document, material, or information at any trial
or hearing. A party that intends to present or that anticipates that another party may
present Confidential information at a hearing or trial shail bring that issue to the Court’s and
parties’ attention by motion or in a pretrial memorandum which shall be served on
Respondents and which shali not disclose tne Confiaential Information. The Court may

thereatter rnake such orders as are necessary to govern the use of such documents or
Case: 1:18-cv-02069 Document #: 59 Filed: 07/09/19 Page 8 of 10 PageID #:770

information at trial.

12 Confidential Information Subpoenaed or Ordered Produced in Other
Litigation.

(a) If a receiving party is served with a subpoena or an order issued in other
litigation that would compel disclosure of any material or document designated in this
action as Confidential Information, the receiving party must so notify Respondents and any
other designating party, in writing, immediately and in no event more than three court days
after receiving the subpoena or order. Such notification must include a copy of the
subpoena or court order.

(b) The receiving party aiso must immediately inform in writing the party who
caused the subpoena or order to issue in the other litigation that some or all of the material
covered by the subpoena or order is the subject of this Order. In addition, the receiving
party must deliver a copy of this Order prompily to the party in the other action that caused
the subpoena to issue.

(c) The purpose of imposing these duties is to alert the interested persons to the
existence of this Order and to afford the designating party in this case an opportunity to try
to protect its Confidential Information in the court from which the subpoena or order issued.
The designating party shall bear the burden arid the expense of seeking protection in that
court of its Confidential Information, and nothing in these provisions should be construed
as authorizing or eacouraging a receiving party in this action to disobey a iawfuldirective
from another court. The obligations set forth in this paragraph remain in effect while the
party has in its possession, custody or control Confidential Information by the other party
to this case.

13 Chailenges by Members of the Public to Sealing Orders. A party or
Case: 1:18-cv-02069 Document #: 59 Filed: 07/09/19 Page 9 of 10 PagelD #:770

interested member of the public has a right to challenge the sealing of particular

documents that have been filed under seal, and the party asserting confidentiality will have

the burden of demonstrating the propriety of filing under seal.
14. Obligations on Conclusion of Litigation.
fa) Unless otherwise agreed or ordered, this Order shall remain in force after
dismissal or entry of final judgment not subject to further appeal.
(o) Within sixty-three days after dismissal or entry of final judgment not subject to
further appeal, ail Confidential Information and documents marked
“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER — ATTORNEYS’ EYES
ONLY” under this Order, including copies as defined in J 3(a), shall be returned to
tne producing parity uniess: (1) the document has been offered into evidence or
tiled without restriction as to disclosure; (2) the parties agree to destruction to the
extent practicable in lieu of return;’ or (3) as to documents bearing the notations,
sumniations, or other rnental impressions of the receiving party, that party elects
to destroy the documents and certifies to the producing party that it has done so.
Notwithstanding the above requirements to return or destroy documents, counsel
may retain atiorney work product, including an index that refers or relates to
designated Corifidential iniormation so long as that work product does not
duplicate verbatim substantial portions of Confidential Information, and one
complete set of all documents filed with the Court including those filed under seal.
Any retainea Confidential Information shall continue to be protected under this
Order. An attorney may use his or ner work product in subsequent litigation

provided that its use does not

 

8 The perties may chonse to agree that the receiving party shall destroy documents containing

Confidential Information and certify the fact of destruction, and that the receiving party shail not be required to
locate, isolate and return e-mails (including attachments to e-m ails) that may include Confidential Information,
or Confidential information contained in deposition transcripts or drafts or final expert reports.
Case: 1:18-cv-02069 Document #: 59 Filed: 07/09/19 Page 10 of 10 PagelD #:770

disclose or use Confidential Information.

() Deletion of Documents Filed under Seai from ECF System. Filings under

seal shall be deleted from the ECF system only upon order of the Court.

15. Order Subject to Modification. This Order shall be subject to modification by
the Court on its own initiative or on motion of a party or any other person with standing
concerning the subject matter.

16. No Prior Judicial Determination. This Order is entered based on the
representations and agreements of the parties and for the purpose of facilitating discovery.
Nothing herein shall oe construed or presented as a judicial determination that any
document or materiai designated Confidential Information by counsel or the parties is
entitled to protection under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise
until sucn time as tne Couit may rule on a specific document or issue.

i7. Persons Bound. This Order shail take effect when entered and shall be
binding upon all counsel of record and their law firms, the parties, and persons made

subject to this Order by its terms.

So Ordered.

Dated: July F, 20/9 ok L¥A~

Sara L. Ellis
United States District Judge
